 

PROMISSORY NOTE

 



$8,500,000.00 New York , New York





February 2, 2012

 

FOR VALUE RECEIVED, Jubilant Cadista Pharmaceuticals Inc., a Delaware
corporation ("Borrower"), having an address at 207 Kiley Drive, Salisbury,
Maryland 21801, irrevocably and unconditionally promises to pay to ICICI BANK
LIMITED, NEW YORK BRANCH ("Bank"), or order, at its office at 500 Fifth Avenue,
28th Floor, New York, New York 10110 or at such other place as may be designated
in writing by the holder of this Note in lawful money of the United States of
America, the principal sum of Eight Million Five Hundred Thousand Dollars
($8,500,000.00) or the unpaid total principal amount of all of the amounts due
under this Note, plus Interest (as hereinafter defined) from the Disbursement
Date (as hereinafter defined) on or before the first (1st) year anniversary of
the date hereof or on demand by the Bank.

 

Interest shall be paid monthly on the last day of each calendar month, pro rated
for any partial month commencing from the calendar month in which the first
Disbursement Date occurs.

 

For purposes of this Note, the “Disbursement Date” is defined as the date when
the Bank first disburses the whole or any part of the amount of or under the
Note to the Borrower or its order pursuant to the execution of this Note.
“Interest” is defined as a rate per annum equal to the Applicable Libor Rate (as
hereinafter defined) based on a year of 360 days of actual days elapsed on the
unpaid principal amount hereof until such principal amount shall be paid in
full. Any amount of principal, interest or charges and fees, if any, remaining
unpaid on the date when due, whether at maturity, by notice of prepayment, by
acceleration or any breach under any Credit Document or otherwise, shall bear
interest at a default rate ("Default Rate") per annum equal to the Applicable
Libor Rate plus two percent (2.00%) from the date when due, until paid in full;
provided, however, for avoidance of doubt, interest at a default rate per annum
equal to two percent (2.00%) above the Applicable Libor Rate shall be charged
from the date of breach or default under any representation, warranty, term,
condition, covenant or provision of any Credit Document (without giving effect
to any cure or grace period) until such breach or default is cured as per the
terms of the applicable Credit Document. As used herein, “Applicable Libor Rate”
means (i) LIBOR plus three and three-quarter percent (3.75%) per annum if the
amounts are drawn and due under the revolving credit facility, and (ii) LIBOR
plus three percent (3.00%) per annum if the amounts are drawn and due under the
bill discounting facility, in each case as such facilities are set forth and
referred to under the Agreement (as defined herein below). “LIBOR” (London
Interbank Offered Rate) means the rate for deposits in U.S. Dollars for a period
of three (3) months, that appears on Telerate Page 3750 as of 11:00 AM, London
time, on the day that is two London banking days prior to the applicable
interest payment date as per the applicable Notes. If such rate does not appear
on Telerate Page 3750, the rate for that adjustment date will be the arithmetic
mean of the rates quoted by major banks in London, selected by the Bank for the
three (3) month period, as of 11:00 AM, London time, on the day that is two
London banking days prior to the applicable interest payment date as per the
applicable Note.

 

1

 

 

The Borrower acknowledges that the Applicable Libor Rate is a base rate for
calculating interest on certain loans and is not intended to be and is not
necessarily the lowest or most favorable rate charged by the Bank to any
borrower or category of borrowers. "Business Day" means any day excluding
Saturday, Sunday and any day that is a legal holiday under the laws of the State
of New York and any day on which banking institutions located in such state are
authorized by law or other governmental action to close. Whenever any payment to
be made under this Note shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day and
any resulting extension of time shall in such case be included in the
computation of the payment of interest.

 

This Note is the note referred to in and to be repaid in accordance with (i) the
Credit Facility Agreement dated of even date herewith between the Bank and the
Borrower as such may be amended, supplemented or modified from time to time (the
"Agreement"), and (ii) all other Credit Documents (as defined in the Agreement)
as such may be amended, supplemented or modified from time to time. This Note is
secured pursuant to the terms and conditions of the Credit Documents.

 

Notwithstanding anything in this Note to the contrary, if the Note would at any
time otherwise require payment to the Bank of an amount of interest in excess of
the maximum amount then permitted By law, such interest payments to the Bank
shall be reduced to the extent necessary so as to ensure that the Bank shall not
receive in excess of such maximum amount. To the extent that, pursuant to the
foregoing sentence, the Bank shall receive interest payments under this Note in
an amount less than the amount otherwise provided, such deficit (the "Interest
Deficit") will cumulate and will be carried forward until the repayment in full
of this Note. Interest otherwise payable to the Bank under this Note for any
subsequent period shall be increased by the maximum amount of the Interest
Deficit that may be so added without causing the Bank to receive interest in
excess of the maximum amount then permitted by the law. The amount of the
Interest Deficit relating to this Note at the time of any complete payment of
the outstanding principal amount hereof (other than an option prepayment
thereof) shall be cancelled and not paid.

 

The Agreement, among other things, contains provisions for acceleration of the
maturity of this Note upon the happening of certain stated events and also for
prepayment on account of the principal amount under this Note together with
interest and other charges prior to the maturity of the Note upon the terms and
conditions specified in the Agreement.

 

Absent manifest error, the Bank's records shall be prima facie evidence of
principal, interest and other charges, if any, owed under the Agreement and this
Note.

 

The undersigned promises to pay all reasonable out-of -pocket costs and expenses
(including without limitation reasonable counsel fees and expenses), in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Note, whether or not a lawsuit is filed or commenced.

 

The undersigned and all endorsers or guarantors hereof hereby waive (to the
fullest extent allowed by law) all requirements of presentment, demand, notice
of nonpayment or dishonor, protest, notice of protest, suit, diligence in
collection, and all other conditions precedent in connection with the collection
and enforcement of this Note and agree that payments hereunder and thereunder
shall, and such collection and enforcement may, be made without such
requirements.

 

2

 

 

All Payments made pursuant to the terms of this Note shall be made free and
clear of and without any defense, deduction, withholding, set-off or
counterclaim.

 

All capitalized terms used in this Note (and not otherwise defined herein) shall
have the meaning given such terms in the Agreement.

 

This Note shall be governed by, and construed and enforced in accordance with,
the internal laws, excluding any laws regarding the conflict of laws, of the
State of New York. The Borrower hereby irrevocably consents and submits to the
nonexclusive jurisdiction and venue of the Federal District court or State court
of competent jurisdiction sitting in New York County, State of New York for
adjudication of any dispute concerning this Note and all other documents
provided for herein. TO THE FULLEST EXTENT PERMITTED BY LAW, THE UNDERSIGNED
HEREBY IRREVOCABLY WAIVE ANY RIGHT TO A TRIAL BY JURY, AND ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, THAT THEY MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH JURISDICTION.

 

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
first above written.

 

  Jubilant Cadista Pharmaceuticals Inc.       By: /s/ Kamal Mandan   Name: KAMAL
MANDAN   Title: CHIEF FINANCIAL OFFICER

 

3

 

